UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):November 4, 2009 MEREDITH CORPORATION (Exact name of registrant as specified in its charter) IOWA 1-5128 42-0410230 (State or other jurisdiction of incorporation or organization) (Commission file number) (I.R.S. Employer Identification No.) 1716 Locust Street, Des Moines, Iowa 50309-3023 (Address of principal executive offices) (Zip Code) (515) 284-3000 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 (b) Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers Directors Herbert M. Baum and David J. Londoner retired from the Meredith Corporation Board of Directors effective at the Annual Meeting of Shareholders November 4, 2009, after reaching the mandatory retirement age as set forth in Meredith's corporate governance guidelines.Mr. Baum was a member of the Compensation Committee and the Nominating/Governance Committee.Mr. Londoner served on the Audit Committee and the Finance Committee. The Board of Directors of Meredith Corporation by resolution adopted at its meeting on November 4, 2009, set the number of directors of the corporation to ten. Item 5.02 (e) Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers The Employment Agreement dated January 30, 2006, between Meredith Corporation and Stephen M. Lacy (president and chief executive officer) has been amended to extend through June 30, 2013.All other terms of the Employment Agreement remain the same.The Amendment to the Employment Agreement is filed herewith as Exhibit Item 9.01 Financial Statements and Exhibits (c) Exhibits 10 Amendment to Employment Agreement dated November 4, 2009, between Meredith Corporation and Stephen M. Lacy. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. MEREDITH CORPORATION Registrant /s/ John S. Zieser Chief Development Officer, General Counsel and Secretary Date: November 10, 2009 Index to Exhibits Exhibit Number Item 10 Amendment to Employment Agreement dated November 4, 2009, between Meredith Corporation and Stephen M. Lacy.
